Citation Nr: 1748792	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-01 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sarcoidosis with pulmonary fibrosis, claimed as a respiratory disability, to include as due to lung scarring from tuberculosis.


REPRESENTATION

Veteran represented by:   Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel

INTRODUCTION

The Veteran completed active duty service from July 1980 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied entitlement to service connection for sarcoidosis with pulmonary fibrosis, claimed as a respiratory condition.

In September 2016, the Veteran participated in a hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

In July 2017 additional medical records were received regarding the Veteran's pulmonary treatment.  The most recent supplemental statement of the case was submitted in June 2017.  The RO has not considered the additional relevant evidence.  The Veteran has not waived RO consideration of the additional evidence.  Therefore, that evidence must be considered in a supplemental statement of the case.  38 C.F.R. § 19.31 (2016).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim with consideration of all evidence since the most recent supplemental statement of the case.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

